DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/08/2022.
Applicant's election with traverse of Group I in the reply filed on 8/08/2022 is acknowledged.  The traversal is on the ground(s) that the groups can be examined together without undue burden.  This is not found persuasive because, as described in the restriction requirement, the Groups have acquired a separate status in the art in view of their different classifications, namely, Group I would require a search in F16K7/06 whereas Group II would require a search in H01M8/04029, thus establishing a serious search burden. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4-5, the recitations of “exterior pressure” and “valve inside pressure” are unclear. The it is unclear what the pressures are “exterior” or “inside” (relative) to, as the “valve” is located within a “housing” and is not claimed or disclosed as having an inside or external pressure.  It is unclear if the “exterior pressure” is referring to the negative pressure of the recited “section” or some other pressure.  It is unclear if the “valve inside pressure” is a pressure inside the housing, or some other pressure associated with a component of the valve located in the housing.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-5 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Briscoe (US337236).
Regarding claim 4, Briscoe discloses an apparatus for protecting negative pressure (relief valve – title & Fig. 1-2), comprising: a main flow passage (water pipe 2) configured to circulate coolant of a vehicle (this is considered a statement of intended use) and having a section (see interior thereof) where negative pressure is formed therein; a housing (plug 1) positioned at the section where the negative pressure of the main flow passage is formed and having a communication aperture (see aperture at seat 4) that communicates with the main flow passage therein; and a negative pressure valve (see elements 7, 8, 9, 10) disposed at the inside of the housing to open or close the communication aperture based on the relationship between an exterior pressure and a valve inside pressure to maintain the valve inside pressure above a predetermined reference value (“[i]n operation…a pressure is exerted by the substance…[t]his pressure closes the valve 7, which remains in engagement with its seat as long as the pressure continues. The moment it is cut off the tension of the spring 10 throws the valve open” – Page 1) wherein the negative pressure valve includes: a neck portion (valve stem 8) penetrably inserted into the communication aperture; a head portion (valve 7) formed at a lower end portion of the neck portion; and an elastic member (spring 10) spiral-wound along exterior circumference of the neck portion, to elastically open and close the communication aperture, and wherein the reference value of the valve inside pressure is tuned by changing a spring constant through altering line diameter and length of the elastic member (see at least claim 2, “nut…for adjusting the resilience of the spring” it is noted that compressing a spring inherently changes the diameter and length thereof).
Regarding claim 5, Briscoe discloses an apparatus for protecting negative pressure (relief valve – title & Fig. 1-2), comprising: a main flow passage (water pipe 2) configured to circulate coolant of a vehicle (this is considered a statement of intended use) and having a section (see interior thereof) where negative pressure is formed therein; a housing (plug 1) positioned at the section where the negative pressure of the main flow passage is formed and having a communication aperture (see aperture at seat 4) that communicates with the main flow passage therein; and a negative pressure valve (see elements 7, 8, 9, 10) disposed at the inside of the housing to open or close the communication aperture based on the relationship between an exterior pressure and a valve inside pressure to maintain the valve inside pressure above a predetermined reference value (“[i]n operation…a pressure is exerted by the substance…[t]his pressure closes the valve 7, which remains in engagement with its seat as long as the pressure continues. The moment it is cut off the tension of the spring 10 throws the valve open” – Page 1) wherein the negative pressure valve includes: a neck portion (valve stem 8) penetrably inserted into the communication aperture; a head portion (valve 7) formed at a lower end portion of the neck portion; and an elastic member (spring 10) spiral-wound along exterior circumference of the neck portion, to elastically open and close the communication aperture, and wherein the elastic member is coupled to the head portion via a coupling member and the reference value of the valve inside pressure is tuned by adjusting a rotation amount of the coupling member to adjust an initial compression displacement amount of the elastic member. (see at least claim 2, “nut…for adjusting the resilience of the spring”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Masloff (US5293898) discloses a pressure relief valve

    PNG
    media_image1.png
    242
    376
    media_image1.png
    Greyscale

Weber (US6892757) discloses a pressure relief valve


    PNG
    media_image2.png
    753
    516
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763